Title: To John Adams from John Quincy Adams, 19 November 1804
From: Adams, John Quincy
To: Adams, John



Dear Sir.
Washington. 19. Novr: 1804.

I have received your kind favour of the 6th: instt: and shall be careful to enclose the more important documents which may be printed from Time to Time—
I hope my dear Mother has ere this entirely recovered from her illness. I had a letter from Mr: Shaw, one day later than your’s, in which he gives me a yet more flattering hope of her being on the recovery.
Although the more my brother’s business will increase and multiply, the less you will probably have of his Company, yet the business itself will carry its justification along with it.—I have enjoyed great satisfaction in being indulged with a residence under your roof during the last Summer, and have only to hope that a stiffness of temper, which I have not always enough under controul, has not borne the appearance at times of a departure from that affection and respect which my duty cannot more forcibly enjoin than my heart is ever willing to pay.—I hope the next Summer, to be if not so immediately with you, to be near enough to enjoy frequently the pleasure of your Company.
I have heretofore requested you, if you could find it consistent with your leisure, to commit to writing, an account of the principal incidents of your own life—And I now venture to renew that request—It would afford a lasting and cordial gratification to your children, and I have no doubt, be ultimately a benefit to your Country—It might also amuse many hours which otherwise may pass heavily; and be taken up or laid down in such a manner as not to be disagreeably toilsome.
I am Dear Sir—Ever affectionately & dutifully your’s.
John Q. Adams